DETAILED ACTION
                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                         Response to Amendment
Applicant’s amendment to the title of the specification in the reply filed on March 17, 2022 is acknowledged. 

Claims 1-9, and 15-20 have been cancelled; claims 10-14 and 21-35 are currently pending. 


                                     Allowable Subject Matter

Claims 10, 21 and 33 are allowed over the prior art of record.

The following is an examiner' s statement of reasons for allowance:
In regards to claims 10, 21 and 33, Hwang et al. (US 2019/0345606 A1) discloses a multi-functional shutter disk including a gas discharge section. 
However, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach the arrangements of the lamp, power or gas modules on the first surface of the shutter disk. 

 
Claims 11-14, 22-32, and 34-35 are also allowed as being dependent of the allowed independent base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-270-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893